Citation Nr: 0023382	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1977 to 
January 1988. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim seeking 
entitlement to service connection for a right knee 
disability.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Because there is no duty to assist under 38 U.S.C. § 5107(a) 
absent the submission of a well-grounded claim, see Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the United States Court of Appeals 
for Veterans Claims (Court) held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  However, in this case, for the 
reasons described below, further development is needed before 
the Board can address the issue of whether the veteran's 
claim of service connection for a right knee disability is 
well grounded.  

At the veteran's April 2000 VA examination, the examiner 
stated that he had ordered an x-ray of the veteran's right 
knee.  However, there is not a copy of such x-ray report in 
the claims folder.  Accordingly, the RO should obtain a copy 
of such x-ray report.  Thereafter, the examiner who examined 
the veteran in April 2000 should comment on whether such x-
ray report would change his opinion regarding the etiology of 
any right knee disorder.

The veteran's claim for service connection for a right knee 
disability was initially before the Board in September 1999, 
at which time it was remanded so that the RO could contact 
the veteran in order to obtain the names and addresses of his 
United States Army Reserve (USAR) or National Guard (NG) unit 
to which he was attached.  The RO was thereafter to contact 
the veteran's current USAR or NG unit and request copies of 
all service medical records, as well as to verify the 
veteran's periods of active service and active duty for 
training.   

The RO contacted the veteran in a February 2000 letter, and 
in a March 2000 letter, the veteran submitted a copy of a 
report of separation from the Army National Guard of South 
Carolina.  However, there is no evidence that the RO 
contacted the Army National Guard of South Carolina to 
request copies of the veteran's service medical records, and 
to verify the veteran's periods of active service and active 
duty for training.  

The Court has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Inasmuch as the evidence does not show that the RO contacted 
the Army National Guard of South Carolina to request copies 
of the veteran's service medical records, and to verify the 
veteran's periods of active service and active duty for 
training, the veteran's claim must be remanded pursuant to 
Stegall.  The RO should contact the Army National Guard of 
South Carolina and request copies of the veteran's service 
medical records, and verify the veteran's periods of active 
service and active duty for training.  

Therefore, under Stegall v. West, before a decision is made 
as to whether the veteran's claim of entitlement to service 
connection for a right knee disability is well grounded, the 
veteran's claim must be remanded so that the RO can contact 
the Army National Guard of South Carolina and request copies 
of the veteran's service medical records, and verify the 
veteran's periods of active service and active duty for 
training.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the Army 
National Guard of South Carolina and 
request copies of the veteran's service 
medical records, and verify the veteran's 
periods of active service and active duty 
for training.  

3.  The RO should obtain copies of all 
treatment records from the VA Medical 
Center in Charleston, South Carolina for 
the period after April 2000.  In 
particular, the RO should obtain copies 
of any x-ray reports after such date.  

4.  The appellant's claim should be 
referred back to the examiner who 
conducted the April 2000 VA examination.  
The examiner should respond to the 
following medical question:

After reviewing any x-ray reports 
after April 2000, does the veteran 
have any disorders of the knee which 
are he result of an injury incurred 
in the 1980s?



5.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should again review the 
appellant's claim of service connection 
for a right knee disability.  This should 
include consideration of whether the 
appellant's claim for service connection 
for a right knee disability is well-
grounded, and, if so, if service 
connection is warranted based on the 
merits of the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




